—Appeal from a *749judgment of the County Court of Sullivan County (Kane, J.), rendered June 23, 1995, convicting defendant upon his plea of guilty of the crimes of murder in the second degree and arson in the third degree.
Defendant pleaded guilty to the crimes of murder in the second degree and arson in the third degree in full satisfaction of an eight-count indictment. Defendant caused the death of the victim when he stabbed and slit the victim’s throat and then returned several hours later to pour gasoline over the body, burning it and the house in which it was located. Although defendant contends on this appeal that his concurrent prison sentences of 25 years to life for the murder conviction and 5 to 15 years for the arson conviction were harsh and excessive, we disagree. The sentences were imposed in accordance with the plea agreement which significantly reduced defendant’s exposure to time in prison if convicted after trial of the multiple crimes charged in the indictment. This factor, together with the gruesome and loathsome nature of defendant’s crimes, his history of drug use and violent behavior, and the lack of extraordinary circumstances warranting the intervention of this Court’s discretion, lead us to conclude that the sentences imposed by County Court should be left undisturbed (see, People v Leibach, 249 AD2d 636).
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.